Title: To Thomas Jefferson from Frederick Winslow Hatch, 3 March 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirWednesday March 3As the cause in Court on account of which you attended in Town yesterday did not come on & as your attendance will probably be requir’d today, will you do me the favor to make my house your Head quarters as a relief from the fatigues incident to a crowd, & take a family dinner with us—I would have call’d at Monticello this morng with the Church Paper but the duties of the School will not admit of any long absence to day. You will therefore I hope excuse the unceremonious course I take in sending it by my Nephew. Mr Wood promises 50$ more if needed—as soon as the paper is fill’d, it will fall into the hands of  Mr Garrett & Mr Maury—For a plan of a Church that might be built for $2500—we would be much obliged to you, & for your subscription there will be one heart truly grateful— yours trulyF W Hatch.